DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-15-2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fabric pouch” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-9, 11, 13-16, and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 is rejected because it recites limitations “a support layer comprising two or more cushions configured to cushion one or more bottom regions of the foot, the two or more cushions disposed in the support layer proximate the bottom surface of the foot and positioned to support one or more pressure points of the foot selected from the group consisting of: a ball of the foot metatarsal region, an arch of foot region, and a heel region”. There is not any support the limitations which at least two cushions but can only support just one pressure point.
Claim 39 is rejected because it recites limitations “the two or more cushions disposed in the support layer proximate the bottom surface of the foot comprise two or more layers”. There is not any support for these limitations; therefore it is failed to comply with the written description requirement
For the express purpose of an examination on the merits, this limitation is interpreted to be any line that run parallel to the center of the midsole.
Any remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-9, 11, 13-16, and 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected because it recites limitations “a support layer comprising two or more cushions configured to cushion one or more bottom regions of the foot, the two or more cushions disposed in the support layer proximate the bottom surface of the foot and positioned to support one or more pressure points of the foot selected from the group consisting of: a ball of the foot metatarsal region, an arch of foot region, and a heel region”. It is not clear how two or more cushions only support just one pressure point of the foot.
Claims 9 and 26 are rejected because they recite limitations “a metatarsal region, wherein the metatarsal region includes one or more metatarsal areas, and a toe region” which cannot be possible because claims 16 and 21, which claims 9 and 26 are deepened on, respectively, provided a closed limitations (i.e. consisting of) which does not allow to add any more of the support location. 
Claim 11 is rejected because it recites limitations “the support layer is configured to terminate at a bend of toes of users” (i.e. support area up to the toe area) which cannot be possible because claim 16, which claim 9 is deepened on, provided a closed limitations (i.e. consisting of) which does not allow to add any more of the support location.
Claim 21 is rejected because it recites limitations “a support layer comprising a plurality of cushion sections configured to cushion one or more bottom regions of the foot, the cushion sections disposed in the support layer -6-proximate the bottom surface of the foot and positioned to support one or more pressure points of the foot selected from the group consisting of:  a ball of the foot metatarsal region, an arch of foot region, and a heel region”. The limitations are vague and indefinite since there could be more than 3 cushions (i.e. plurality of cushion sections), then it could not only support 3 areas as claimed.
Claim 28 is rejected because it recites limitations “a support layer comprising a plurality of cushion sections configured to cushion one or more bottom regions of the foot, the cushion sections disposed in the support layer -8-proximate the bottom surface of the foot and positioned to support one or more pressure points of the foot selected from the group consisting of: a ball of the foot metatarsal region, an arch of foot region, and a heel region”. The limitations are vague and indefinite since there could be more than 3 cushions (i.e. plurality of cushion sections), then it could not only support 3 areas as claimed.
Claims 9, 26 and 31 are rejected because they recite limitations “a metatarsal region, wherein the metatarsal region includes one or more metatarsal areas, and a toe region” which cannot be possible because claims 16, 21 and 28, which claims 9, 26, and 31 are deepened on, respectively, provided a closed limitations (i.e. consisting of) which does not allow to add any more of the support location. 
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 2-9, 11, 14-16, 21-26, 28-35, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hexels (7,730,555) in view of Petrey (4,651,354).
Regarding claims 16 and 4, Hexels teaches a hosiery product comprising:
an inner layer of hosiery material configured to cover a bottom surface of a foot and a top surface of the foot (Figs. 1-7, member 3, col 3, line 35):
an outer layer of hosiery material configured to cover the bottom surface of the foot and the top surface of the foot (Figs. 1-7, member 1, col. 3, line 38): and
a support layer configured to cushion one or more regions of the foot wherein the support layer is disposed between the inner layer of hosiery material and the outer layer of hosiery material (Figs. 6-7, col. 3, lines 60-65, member 9).
Hexels does not teach a support layer comprising two or more circular cushions configured to cushion one or more bottom regions of the foot, the two or more cushions disposed in the support layer proximate the bottom surface of the foot and positioned to support one or more pressure points of the foot selected from the group consisting of: a ball of the foot metatarsal region, an arch of foot region, and a heel region.
Petrey teaches a hosiery product having a support layer comprising two or more circular cushions configured to cushion one or more bottom regions of the foot, the two or more cushions disposed in the support layer proximate the bottom surface of the foot and positioned to support one or more pressure points of the foot selected from the group consisting of: a ball of the foot metatarsal region, an arch of foot region, and a heel region (Figs. 1-3, members 32, 34, and 36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Hexels by adding the circular cushions which support a ball of the foot metatarsal region, an arch of foot region, and a heel region, as taught by Petrey, in order to provide specific protection and support when the users feet stand on the ground.
Regarding claim 2, the modified structure Hexels-Petrey discloses the support layer is coupled to one or more of: the inner layer of hosiery materials and the outer layer of hosiery material (Hexels, Figs. 1-7, col. 3, lines 28-29).
Regarding claim 3, the modified structure Hexels-Petrey discloses the support layer is coupled by at least one of sewing (Hexels, Figs. 1-7, col. 3, lines 26- 20), stitching (Hexels, claim 1), knitting, weaving and stamping.
Regarding claim 5, the modified structure Hexels-Petrey discloses the inner layer of hosiery material and the outer layer of reinforced hosiery material comprise one or more of a flexible maternal (Hexels, col. 3, lines 33-35); a breathable material: and elastic material.
Regarding claim 6, the modified structure Hexels-Petrey discloses a padding layer (Hexels, Figs. 1-7, member 7, col. 4, lines 9-10) located between the support layer and the outer layer of hosiery material, wherein the paddling layer is configured to support the foot.
Regarding claim 7, the modified structure Hexels-Petrey discloses a padding layer positioned proximate the bottom of the foot between one of to support the support layer and the outer layer (Hexels, Figs. 1-7, member 9, col. 4, lines 9-10); and the support layer and the inner layer.
Regarding claim 8, the modified structure Hexels-Petrey discloses the hosiery product is one of a sock (Hexels, col 2, lines 15-20), a footie, a knee high and a pantyhose.
Regarding claim 9, the modified structure Hexels-Petrey teaches all limitation  and Petrey further teaches the one or more regions of the foot comprises one or more of: a heel region; an arch region; a metatarsal region, wherein the metatarsal region includes one or more metatarsal areas; and a toe region, wherein the toe region includes one or more foe areas (Figs. 1-3, members 32, 34, 36, and 37).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Hexels by adding the circular cushions which support a metatarsal region, an arch region, a heel region, and a toe region, as taught by Petrey, in order to provide specific protection and support when the users feet stand on the ground.
Regarding claim 11, the modified structure Hexels-Petrey teaches all limitations of claim 11 and Petrey further teaches the support layer of the hosiery product is configured to terminate of a bend of toes of a user (figs. 2-3, members 32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to stop the support layer at the bend, as taught by Petrey, in order to save material; therefore can save the cost.
Regarding claim 14, the modified structure Hexels-Petrey teaches all of the imitations of clam 14 except the two or more cushions comprises ai least two cushions and one or more intervening cushions, wherein a first cushion of the one or more intervening cushions is configured to cover a larger surface area relative to a first cushion of the at least two cushions and a first cushion of the one or more intervening cushions is configured to cover a smaller surface area relative to a last cushion of the at least two cushions. However, Petrey further teaches the two or more cushions comprises at least two cushions and one or more intervening cushions, wherein a first cushion of the one or mare intervening cushions is configured to cover a larger surface area relative to 2 first cushion of the at least two cushions and a last cushion of the one or more intervening cushions is configured to cover a smaller surface area relative to a last cushion of the al least Iwo cushions (figs 2-3, members 30 and 32 are get smaller from the medial to lateral of the foot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the modified structure Hexels-Petrey, by adding at least two cushions and one or more intervening cushions with their location, as taught by Petrey, in order to provide belter protection, same the exact locations as needed, more comfortable for individual toes and foot and better foot and toe contact with the ground.
Regarding claim 15, the modified structure Hexels-Petrey discloses a reinforcing layer disposed between the support layer and the outer layer, wherein the reinforcing layer comprises a breathable material (i.e. woven, Hexels, Figs 1-7, member 8, col 4, lines 16-22).
Regarding claim 21, Hexels teaches 2 hosiery product comprising:
an inner layer of hosiery material configured to cover a bottom surface of a foot and a top surface of the foot (Figs. 1-7, member 3, col 3, line 35):
an outer layer of hosiery material configured to cover the bottom surface of the foot and the top surface of the foot (Figs. 1-7, member 1, col. 3, line 38): and
a support layer comprising a plurality of cushion sections configured to cushion one or more bottom regions of the foot the cushions sections disposed in the support layer proximate the bottom surface of the foot and between the inner layer of hosiery material and the outer layer of hosiery material (Figs. 6-7, col. 3, lines 60-65, member 9).
Hexels does not teach the cushions sections configured to cushion one or more pressure points of the foot selected from the group consisting of: a ball of the foot metatarsal region, an arch of foot region, and a heel region.
Petrey teaches a hosiery product having a support layer comprising two or more cushions sections configured to cushion one or more pressure points of the foot selected from the group consisting of: a ball of the foot metatarsal region, an arch of foot region, and a heel region (Figs. 1-3, members 32, 34, and 36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Hexels by adding the cushion sections which support a ball of the foot metatarsal region, an arch of foot region, and a heel region, as taught by Petrey, in order to provide specific protection and support when the users feet stand on the ground.
Regarding claim 22, the modified structure Hexels-Petrey discloses the inner layer of hosiery material and the outer layer of hosiery material comprise one or more of a flexible material (Hexels, col. 3, lines 35-35); a breathable material, and elastic material.
Regarding claim 23, the modified structure Hexels-Petrey discloses a padding layer located between the support layer and the outer layer of hosiery material, wherein the paddling layer is disposed under the wear’s foot proximate the plurality of cushions and configured to support the foot (Hexels, Figs. 1-7, member 7, col. 4, lines 3-16).
Regarding claim 24, the modified structure Hexels-Petrey discloses a padding layer positioned proximate the bottom of the foot proximate the plurality of cushions and between one of the support layer and the outer layer (Hexels, Figs. 1-7, member 7, col 4, lines 9-10); and the support layer and the inner layer.
Regarding claim 25, the modified structure Hexels-Petrey discloses the hosiery product is one of a sack (Hexels, col. 2, lines 15-20), cushion sock, trouser sock, a foodie, a knee high and a pantyhose.
Regarding claim 26, the modified structure Hexels-Petrey teaches all limitation  and Petrey further teaches the one or more regions of the foot comprises one or more of: a heel region; an arch region; a metatarsal region, wherein the metatarsal region includes one or more metatarsal areas: and a toe region, wherein the toe region includes one or more foe areas (Figs. 1-3, members 32, 34, 36, and 37).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Hexels by adding the circular cushions which support a metatarsal region, an arch region, a heel region, and a toe region, as taught by Petrey, in order to provide specific protection and support when the users feet stand on the ground.
Regarding claim 28, Hexels teaches a hosiery product comprising: an inner layer of hosiery material (Hexels, Figs. 1-7, member 3, col. 3, line 38);
an outer layer of hosiery material (Hexels, figs. 1-7, member 1, col 3, line 36);
a support layer comprising a plurality of cushion sections configured to cushion one or more bottom regions of the foot the cushions sections disposed in the support layer proximate the bottom surface of the foot and between the inner layer of hosiery material and the outer layer of hosiery material (Figs. 6-7, col. 3, lines 60-65, member 9);
wherein the support layer is permanently sewn in between the inner layer and the outer layer and sewn to the inner layer of hosiery material disposed to cover top surface of the wearer's foot (claim 17).
Hexels does not teach the cushions sections configured to cushion one or more pressure points of the foot selected from the group consisting of: a ball of the foot metatarsal region, an arch of foot region, and a heel region.
Petrey teaches a hosiery product having a support layer comprising two or more cushions sections configured to cushion one or more pressure points of the foot selected from the group consisting of: a ball of the foot metatarsal region, an arch of foot region, and a heel region (Figs. 1-3, members 32, 34, and 36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Hexels by adding the cushion sections which support a ball of the foot metatarsal region, an arch of foot region, and a heel region, as taught by Petrey, in order to provide specific protection and support when the users feet stand on the ground.
Regarding claim 29, the modified structure Hexels-Petrey discloses the inner layer of hosiery material comprises one of nylon (i.e. polyamide, Hexels, col. 2, lines 5 and 57, and claim 9) and spandex.
Regarding claim 30, the modified structure Hexels-Petrey discloses a padding layer positioned proximate the bottom of the foot between one of: the support layer and the outer material layer: and the support layer and the inner material layer (Hexels, Figs 1-7, member 7, col 4, lines 9- 16).
Regarding claim 31, the modified structure Hexels-Petrey teaches all limitation  and Petrey further teaches the one or more regions of the foot comprises one or more of: a heel region; an arch region; a ball of foot region; a metatarsal region, wherein the metatarsal region includes one or more metatarsal areas: and a toe region, wherein the toe region includes one or more foe areas (Figs. 1-3, members 32, 34, 36, and 37).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Hexels by adding the circular cushions which support a ball region, a metatarsal region, an arch region, a heel region, and a toe region, as taught by Petrey, in order to provide specific protection and support when the users feet stand on the ground.
Regarding claim 32, the modified structure Hexels-Petrey discloses the hosiery product comprises a sock further comprising permanently stitched (Hexels, claim 7) elevated support padding (as seen in Figs. 6-7 of Hexels, member 9 must have a thickness therefore, it is elevated).
Regarding claim 33, the modified structure Hexels-Petrey discloses a reinforcing layer (Hexels, Figs 1- 7, member 8) comprising a layer of hosiery material positioned intermediate the support layer and the outer layer to provide support to the support layer.
Regarding claim 34, the modified structure Hexels-Petrey discloses the plurality of cushion sections are attached to the inner layer by one of sewing, stitching (Hexels, claim 1), knitting, weaving and stamping.
Regarding claim 35, the modified structure Hexels-Petrey discloses the support layer is integrally attached to one or more of the inner layer or the outer layer (Hexels, Figs. 1-7, claim 7).
Regarding claim 38, the modified structure Hexels-Petrey discloses a plurality of layers (figs 6-7, members 7-9) positioned intermediate to the inner layer of hosiery material and the outer layer of hosiery material.  
Regarding claim 39, the modified structure Hexels-Petrey discloses the two or more cushions disposed in the support layer proximate the bottom surface of the foot comprise two or more layers (figs 6-7, members 7-9).

Claims 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hexels (7,730,555) and Petrey (4,651,354) as applied to claims 16 and 21 above, and further in view of Canci (2010/0050320).
Regarding claims 13 and 27, the modified structure Hexels-Petrey teaches all limitations of claims 13 and 27 except the support layer is comprised of at least one of viscoelastic support gel, macro-gel activated support discs, memory foam, gel memory foam, Iatex foam, and a fabric pouch including support gel.
Canci teaches a hosiery product comprising memory foam (para 0010).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the modified structure Hexels-Petrey, by replacing the cushion material with memory foam, as taught by Canci, in order to reduce foot pain and discomfort (Canci, para 0002).

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hexels (7,730,555) and Petrey (4,651,354) as applied to claims 28 and 32 above, and further in view of Montgomery (2,671,277).
Regarding claims 36-37, the modified structure Hexels-Petrey teaches all of the limitations of claims 28 and 32 except the hosiery product comprises a sack further including plurality of cushions including an elevated support gel attached to the inner layer.
Montgomery teaches an insole having an inner layer comprising elevated gel padding (Figs 2-4, member 13-16 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to replacing the inner sock of the modified structure Hexels-Petrey by Montgomery structure, in order to provide a highly efficient moisture absorber.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9, 11, 13, 15-16, and 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,675,119 (herein after Alston) in view of Petrey (4,651,354).  Alston discloses a hosiery having an inner layer, an outer layer, wherein these layers comprised a padding layer, a circular elevated cushioning support layer with gel, and reinforced layer in between the inner and outer layers. Alston does not teach the support layer positioned to support one or more pressure points of the foot selected from the group consisting of: a ball of the foot metatarsal region, an arch of foot region, and a heel region. Petrey teaches a hosiery product having a support layer positioned to support one or more pressure points of the foot selected from the group consisting of: a ball of the foot metatarsal region, an arch of foot region, and a heel region (Figs. 1-3, members 32, 34, and 36). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Hexels by adding the cushions which support one or more pressure points of the foot selected from the group consisting of a ball of the foot metatarsal region, an arch of foot region, and a heel region, as taught by Petrey, in order to provide specific protection and support when the users feet stand on the ground.
Response to Arguments
Applicant’s arguments, dated 08-15-2022, with respect to the drawing objection have been fully considered, but are not persuasive. The objection is stand since there is not any pouch showing on figure 7.
Applicant’s arguments, dated 08-15-2022, with respect to the rejection of claims under 35 U.S.C §112(a) and §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims. However, the amendments created new issue as analyzed above.
Applicant's arguments, date 08-15-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that the prior art does not teach the limitations "to support one or more pressure points of the foot selected from the group consisting of: a ball of the foot metatarsal region, an arch of foot region, and a heel region”. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the limitations have been discussed as analyzed above.
Argument 2: applicant argues that member 9 does not provide any padding or cushion since it is textile. However, the examiner respectfully disagrees because any material would provide some degrees of padding or cushioning. Thus, applicant does not have any discloses how the padding layer is “pad stuffed with a mass of soft material”, but only discloses that padding layer just come from weaving or knitting (para 0007). Therefore, the padding layer is considered at any layer can be a pad and provide some cushion support. Thus, Petrey does not teach away from the invention while it is specifically provided a pad layer (i.e. abstract). In addition, the examiner respectfully states again that the specification does not have any support for any padding definition as applicant arguments.
Argument 3: applicant argues that member 9 is not terminate at the bend of toe is moot, as analyzed above.
Argument 4: applicant argues that member 8 cannot be a support layer, however, member 8 never be used as support layer but a reinforcing layer. Applicant goes on how member 8 make of what kind of material, but never have any support of applicant reinforcing layer material making of.
Argument 5: applicant argues Hexels does not teach the cushions are attached to the inner layer stitching. However, Hexels specifically teaches all of the structure is stitching together (claim 1, last line)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732